Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities: 
In claim 2 Line 3, “…the inner layer in the outer layer…” should read “…the inner layer and the outer layer…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stalmach, Jr. (US 3,785,591) in view of Hecht (US 2012/0189871).
	Regarding claim 1, Stalmach, Jr ‘591 teaches (figure 7) a leading edge assembly for a hypersonic vehicle (Col. 3 Lines 35-37), the leading edge assembly comprising:
	an outer wall/skin (12) that is tapered at a forward end thereof;
	a tip portion joined to the forward end of the outer wall and extending forward toward a leading edge (as shown in the figure below), the tip portion comprising:
	an inner layer/baffle (30) positioned at an aft end of the tip portion (Col. 8 Lines 57-58);
	an outer layer/porous body (15B) defining the leading edge at a forward end of the tip portion (Col. 8 Lines 47-49); and 
	a layer/cavity (28) positioned between the inner layer and the outer layer (Col. 3 Lines 54-55), but it is silent about a layer/cavity (28) positioned between the inner layer and the outer layer being a compliant layer for facilitating movement between the inner layer and the outer layer. 


    PNG
    media_image1.png
    386
    796
    media_image1.png
    Greyscale

	Regarding claim 9, modified Stalmach, Jr ‘591 teaches (figure 7) a leading edge assembly wherein at least one cooling passageway is defined through the inner layer, the outer layer and the one or more compliant layers (conduit (32) and porous structure of porous body (15b) defines the passageway).
	Regarding claim 10, modified Stalmach, Jr ‘591 teaches (figure 7) a leading edge assembly further comprising a coolant supply/ chamber (13B) in fluid communication with the at 
	Regarding claim 11, modified Stalmach, Jr ‘591 teaches (figure 7) a leading edge assembly wherein the leading edge assembly is positioned on a nosecone of the hypersonic vehicle/missile (Col. 8 Lines 28-30).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stalmach, Jr. (US 3,785,591) and Hecht (US 2012/0189871) as applied to claim 1 above, and further in view of Britton et al. (US 2015/0328859).
	Regarding claim 2, modified Stalmach, Jr ‘591 teaches an invention as described above in claim 1 but it is silent about the tip portion further comprising: an intermediate layer positioned between the inner layer and the outer layer, and wherein the one or more complaint layers comprises a first compliant layer positioned between the inner layer and the intermediate layer and a second compliant layer positioned between the intermediate layer and the outer layer.
	However, Britton et al. ‘859 teaches (figure 5) a thermally insulative tile (304) with five layers i.e., outer layer (308) of durable material, intermediate layer (306) of compressible material, inner layer/core structure (210) and layers (218) of compressible material/adhesive (Para 0027 and 0030). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Stalmach, Jr ‘591to incorporate the teachings of Britton et al. ‘859 to configure tip portion as claimed with layers 218 as compliant layers. One of ordinary skill in art would recognize that doing so would provide stronger thermal insulation.
	Regarding claim 3, modified Stalmach, Jr ‘591 teaches (figure 7) wherein the outer wall/skin (12) includes a first wall section and a second wall section separated by a chamber,  Stalmach, Jr ‘591to incorporate the teachings of Britton et al. ‘859 to configure the inner and intermediate layers such that they assume the geometry of outer layer. One of ordinary skill in art would recognize that doing so would produce structure with higher strength.
Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stalmach, Jr. (US 3,785,591) and Hecht (US 2012/0189871)  as applied to claim 1 above, and further in view of Quertelet (US 9,891,031).
	Regarding claims 4-6, modified Stalmach, Jr ‘591 teaches an invention as described above in claim 1 but it is silent about the inner layer and outer layer made from different materials comprising a metal, a ceramic material, or a ceramic matrix composite material with different densities. However, Quertelet ‘031 teaches (figure 3) a protective faring (2) comprising outer thermal protection layer (14), the structural part (11) and an inner thermal protection layer (15) wherein the outer layer and the inner layer are made from a ceramic material and the inner layer material have a density lower than that of an outer layer material (Col. 5 Lines 28-29, 45-63). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Stalmach, Jr ‘591 to incorporate the 
	Regarding claim 7, modified Stalmach, Jr ‘591 teaches an invention as described above in claim 1 but it is silent about at least two of the one or more compliant layers are made from different materials. However, Quertelet ‘031teaches (figure 3) a protective faring (2) comprising outer thermal protection layer (14), the structural part (11) and an inner thermal protection layer (15) wherein the outer layer and the inner layer are made from a ceramic material and the inner layer material have a density lower than that of an outer layer material (Col. 5 Lines 28-29, 45-63). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Stalmach, Jr ‘591 to incorporate the teachings of Quertelet ‘031 to configure compliant layers made from different materials. One of ordinary skill in art would recognize that doing so would enable to use the optimal materials for each locations.	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stalmach, Jr. (US 3,785,591) and Hecht (US 2012/0189871) as applied to claim 1 above, and further in view of Rambo et al. (US 2021/0102492).
Regarding claim 8, modified Stalmach, Jr ‘591 teaches an invention as described above in claim 1. Modified Stalmach, Jr ‘591 further teaches the structural layer/outer layer have a first coefficient of thermal expansion (that the outer layer is made up of beryllium (Stalmach, Jr. 591; Col. 3 Lines 51-53), whose coefficient of thermal expansion is 6.7 X 10-6 in/(in oF)), and the plurality of compliant layers each have a second coefficient of thermal expansion (oxidizable matter made up of aluminum, whose coefficient of thermal expansion is 13.1 X 10-6 in/(in oF), is .
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stalmach, Jr. (US 3,785,591) in view of Britton et al. (US 2015/0328859) and Hecht (US 2012/0189871).
	Regarding claim 12, Stalmach, Jr ‘591 teaches (figure 7) a leading edge assembly for a hypersonic vehicle (Col. 3 Lines 35-37), the leading edge assembly comprising:
	an outer wall/skin (12) that is tapered at a forward end thereof;
	a tip portion joined to the forward end of the outer wall (as shown in the figure below), the tip portion comprising plurality of structural layers (an inner layer/baffle (30) and an outer layer/porous body (15B)) but it is silent about a plurality of compliant layers alternately stacked with each other, wherein the plurality of compliant layers facilitate movement between the plurality of structural layers.

    PNG
    media_image2.png
    386
    796
    media_image2.png
    Greyscale

	However, Britton et al. ‘859 teaches (figure 5) a thermally insulative tile (304) with five layers i.e., outer layer (308) of durable material, intermediate layer (306) of compressible material, inner layer/core structure (210) and layers (218) of compressible material/adhesive wherein layers (218) are alternatively stacked with each other (Para 0027 and 0030). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Stalmach, Jr ‘591 to incorporate the teachings of Britton et al. ‘859 to configure tip portion with layers alternately stacked with each other. One of ordinary skill in art would recognize that doing so would provide stronger thermal insulation.
	Also, Hecht ‘871 teaches (figures 1-3) an ultra-high temperature environmental protection coating comprising a high temperature, dense platelet nacreous microstructure with a self-sealing, high temperature, compliant binder material for holding the platelets together Para 0016). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Stalmach, Jr ‘591to incorporate the teachings of Hecht ‘871 to configure layers alternately stacked with each other 
	Regarding claim 13, modified Stalmach, Jr ‘591 teaches (figure 7) wherein the outer wall/skin (12) includes a first wall section and a second wall section separated by a chamber, wherein the plurality of structural layers extend between the first wall section and the second wall section (as shown in the figure above) but it is silent about the plurality of structural layers are curved. However, Britton et al. ‘859 teaches (figure 5) wherein the outer layer (308) overlapping inner layer (210) and intermediate layer (306) entirely, and the inner and intermediate layer assuming the geometry of the outer layer. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Stalmach, Jr ‘591to incorporate the teachings of Britton et al. ‘859 to configure the plurality of structural layers such that they assume the geometry of outer layer i.e. to curve. One of ordinary skill in art would recognize that doing so would produce structure with higher strength.
Claims 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stalmach, Jr. (US 3,785,591), Britton et al. (US 2015/0328859) and Hecht (US 2012/0189871) as applied to claim 12 above, and further in view of Quertelet (US 9,891,031).
	Regarding claims 14-16, modified Stalmach, Jr ‘591 teaches an invention as described above in claim 12 but it is silent about the plurality of structural layers made from different materials comprising a metal, a ceramic material, or a ceramic matrix composite material and at least two of plurality of structural layers have different densities. However, Quertelet ‘031teaches (figure 3) a protective faring (2) comprising outer thermal protection layer (14), the structural part (11) and an inner thermal protection layer (15) wherein the outer layer and the 
	Regarding claim 17, modified Stalmach, Jr ‘591 teaches an invention as described above in claim 12 but it is silent about at least two of the one or more compliant layers are made from different materials. However, Quertelet ‘031 teaches (figure 3) a protective faring (2) comprising outer thermal protection layer (14), the structural part (11) and an inner thermal protection layer (15) wherein the outer layer and the inner layer are made from a ceramic material and the inner layer material have a density lower than that of an outer layer material (Col. 5 Lines 28-29, 45-63). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Stalmach, Jr ‘591 to incorporate the teachings of Quertelet ‘031 to configure compliant layers made from different materials. One of ordinary skill in art would recognize that doing so would provide enable to use the optimal materials for each locations.	
	Regarding claim 19, modified Stalmach, Jr ‘591 teaches (figure 7) a leading edge assembly wherein at least one cooling passageway is defined through the plurality of structural layers and the plurality of compliant layers (conduit (32) and porous structure of porous body (15b) defines the passageway).
.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stalmach, Jr. (US 3,785,591), Britton et al. (US 2015/0328859) and Hecht (US 2012/0189871) as applied to claim 12 above, and further in view of Rambo et al. (US 2021/0102492).
Regarding claim 18, modified Stalmach, Jr ‘591 teaches an invention as described above in claim 12. Modified Stalmach, Jr ‘591 further teaches the structural layer/outer layer have a first coefficient of thermal expansion (that the outer layer is made up of beryllium (Stalmach, Jr. 591; Col. 3 Lines 51-53), whose coefficient of thermal expansion is 6.7 X 10-6 in/(in oF)), and the plurality of compliant layers each have a second coefficient of thermal expansion (oxidizable matter made up of aluminum, whose coefficient of thermal expansion is 13.1 X 10-6 in/(in oF), is disposed within the complaint binder (Hecht; Para 0036)), the second coefficient of thermal expansion being greater than the first coefficient of thermal expansion, but it is silent about the plurality of structural layers each have a first coefficient of thermal expansion. However, it would have been obvious to one of ordinary skill in the art to have the plurality of structural layers with a same coefficient of thermal expansion to ensure that structure is intact when exposed to extreme temperature (material with different coefficient of thermal expansion response differently to different temperatures and in extreme temperatures the structure might deform or break due to uneven response to temperature changes).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647